Name: 2005/788/EC: Commission Decision of 11 November 2005 concerning the non-inclusion of naled in Annex I to Council Directive 91/414/EEC and the withdrawal of authorisations for plant protection products containing that substance (notified under document number C(2005) 4351) Text with EEA relevance
 Type: Decision_ENTSCHEID
 Subject Matter: means of agricultural production;  marketing;  agricultural policy
 Date Published: 2006-12-12; 2005-11-12

 12.11.2005 EN Official Journal of the European Union L 296/41 COMMISSION DECISION of 11 November 2005 concerning the non-inclusion of naled in Annex I to Council Directive 91/414/EEC and the withdrawal of authorisations for plant protection products containing that substance (notified under document number C(2005) 4351) (Text with EEA relevance) (2005/788/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Directive 91/414/EEC of 15 July 1991 concerning the placing of plant protection products on the market (1), and in particular the fourth subparagraph of Article 8(2) thereof, Whereas: (1) Article 8(2) of Directive 91/414/EEC provides that a Member State may, during a period of 12 years following the notification of that Directive, authorise the placing on the market of plant protection products containing active substances not listed in Annex I of that Directive that are already on the market two years after the date of notification, while those substances are gradually being examined within the framework of a programme of work. (2) Commission Regulations (EC) No 451/2000 (2) and (EC) No 703/2001 (3) lay down the detailed rules for the implementation of the second stage of the programme of work referred to in Article 8(2) of Directive 91/414/EEC. For the active substance naled, the notifier informed the Commission on 2 December 2004 that it no longer wished to seek the inclusion of that substance in Annex I to Directive 91/414/EEC. Consequently, that active substance should not be included in that Annex and Member States should withdraw all authorisations for plant protection products containing naled. (3) A period of grace for disposal, storage, placing on the market and use of existing stocks should be provided to allow those stocks to be used in one further growing season. (4) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health, HAS ADOPTED THIS DECISION: Article 1 Naled shall not be included as an active substance in Annex I to Directive 91/414/EEC. Article 2 Member States shall ensure that: (a) authorisations for plant protection products containing naled are withdrawn by 11 May 2006; (b) no authorisations for plant protection products containing naled are granted or renewed from 12 November 2005. Article 3 Any period of grace granted by Member States in accordance with Article 4(6) of Directive 91/414/EEC, for the disposal, storage, placing on the market and use of existing stocks shall be as short as possible and shall expire on 11 May 2007 at the latest. Article 4 This Decision is addressed to the Member States. Done at Brussels, 11 November 2005. For the Commission Markos KYPRIANOU Member of the Commission (1) OJ L 230, 19.8.1991, p. 1. Directive as last amended by Regulation (EC) No 396/2005 of the European Parliament and of the Council (OJ L 70, 16.3.2005, p. 1). (2) OJ L 55, 29.2.2000, p. 25. Regulation as last amended by Regulation (EC) No 1044/2003 (OJ L 151, 19.6.2003, p. 32). (3) OJ L 98, 7.4.2001, p. 6.